Exhibit 10.23
AGREEMENT
With the present agreement between:
AGCO GMBH, with registered office in Germany, D-87616 Marktoberdorf,
Johann-Georg-Fendt- Str.4, acting by its special attorney-in-fact Mr Roger
Batkin, Italian tax number BTKRRN68M23Z1140 pursuant to the power of attorney
granted on September 23, 2010
(hereinafter “AGCO”),
on the one side,
and
A.R.G.O. S.p.A., with registered office in San Martino in Rio, Reggio Emilia,
Via Lemizzone 1, and whose fiscal code is 01327400352, acting by its President
of the board of directors Mr Valerio Morra, Italian tax number
(hereinafter “ARGO”);
on the other side,
whereas

(A)   the Parties entered into an agreement (hereinafter “Agreement”) where ARGO
undertakes to sell and AGCO undertakes to purchase 10,000,000.00 (ten million)
shares with a par value of € 1.00 (one/00) each, globally representing 50%
(fifty percent) of the share capital of LAVERDA S.P.A. (hereinafter the
“Shares”).   (B)   The Agreement provides that part of the agreed upon price of
the Shares might be composed of Agco Corporation Common Stock (hereinafter
“Common Stock”).   (C)   In case part of the agreed upon price of the Shares
were composed of Agco Corporation Common Stock, the Agreement provides that the
Common Stock would be purchased on the market by Morgan Stanley & Co
Incorporated at such times and in such manners as specified by ARGO.

This constituting an integral part of the present Agreement, the following is
agreed and stipulated. Now, therefore:
1 ARGO undertakes to enter into an agreement with Morgan Stanley & Co
Incorporated in a due time so that the parties can fulfill their obligations on
the date of closing (as defined in the Agreement — hereinafter “Closing”), and,
in any case, at the latest within 10 days prior to the Closing. Scope of the
agreement shall be opening a client account and giving instructions to purchase
the Common Stock,
2 ARGO undertakes to communicate to AGCO the number of such client account
within 10 days prior to the Closing so that AGCO is able to place the funds at
disposal as provided by the Agreement.
3 ARGO shall bear costs, fees, commission due to Morgan Stanley & Co
Incorporated related to the purchase of the Common Stock,
4 Any disputes between the Parties arising or however deriving from, or
occasioned by the present agreement, including its formation, shall be placed
before the exclusive judgement of a board of three arbitrators, two appointed
one by each party and the third, acting as chairman, as agreed by the first two
arbitrators or, if an agreement is not reached, by the President of the Court of
Milan, as requested by the most diligent party. Art. 809 et seq. of the Code of
Civil Procedure shall apply and furthermore the acceptance of the appointed
Arbitrator shall be made within 21 days of the appointment, without prejudice to
the fact that, in the absence of such acceptance, Art. 810, II paragraph of the
Code of Civil Procedure shall apply.

 



--------------------------------------------------------------------------------



 



The Board of Arbitration shall sit in Milan.
The arbitration proceedings thus initiated shall be ritual under the terms of
Art. 806 et seq. of the Code of Civil Procedure, and therefore the decision of
the arbitrators shall be effective as provided for in Art. 824 of the Code of
Civil Procedure.
The award shall be issued within the deadline provided for in the law and shall
be challengeable even in the case that the arbitrators did not decide the merits
of the case according to rules of law.
The arbitrators shall decide upon the costs.
The present agreement is governed by Italian law, with regard to its formation,
as well as to its validity, efficacy, execution and termination.

         
/s/ Roger Batkin
  /s/ Valerio Morra    
 
       
AGCO GmbH (Roger Batkin)
  ARGO S.p.A. (Valerio Morra)    

2 



--------------------------------------------------------------------------------



 



SHARE PURCHASE AGREEMENT
With the present Contract (the “CONTRACT”) between:
AGCO GMBH, a company duly organised and existing in accordance with the laws of
the German Federal Republic, whose registered office is in Germany, D-87616
Marktoberdorf, Johann-Georg-Fendt-Str.4, acting by its special attorney-in- fact
Mr Roger Batkin, Italian tax number BTKRRN68M23Z1140 pursuant to the power of
attorney granted on September 23, 2010
(hereinafter “AGCO”),
on the one side,
and
A.R.G.O. S.p.A., a company duly organised and existing in accordance with the
laws of the Italian Republic, whose registered office is in San Martino in Rio,
Reggio Emilia, Via Lemizzone 1, and whose fiscal code is 01327400352, acting by
its President of the board of directors Mr Valerio Morra, Italian tax number
(hereinafter “SELLER”);
on the other side,
whereas

(A)   LAVERDA S.p.A., whose registered office is in Breganze (Vicenza), Via
Francesco Laverda 15/17, and whose fiscal code is 01892380351 (hereinafter
“LAVERDA”), is a company active in the production of sales of combine harvesters
and agricultural machines, governed by the by-laws attached to the present
CONTRACT as Attachment (A), whose share capital, amounting to €20,000,000.00
(twenty million/00), is fully paid up and represented by twenty million shares
with a nominal value of €1.00 (one/00) each;   (B)   the SELLER is, and will be
on the date of CLOSING, the owner of all of the shares that constitute and will
constitute 50% (fifty percent) of the share capital of LAVERDA, and there are
not and will not be any other category of LAVERDA shares, convertible bonds,
financial instruments or financing allocated to a specific business activity as
per Art. 2447 bis of the Civil Code;   (C)   under the terms and conditions of
the present CONTRACT, the SELLER intends to sell to AGCO its 10,000,000.00 (ten
million) shares in LAVERDA with a value of €1.00 (one/00) each, globally
representing 50% (fifty percent) of the share capital of LAVERDA (hereinafter
“SHARES”);   (D)   AGCO intends to buy the aforesaid SHARES.

This constituting an integral part of the present CONTRACT, the following is
agreed and stipulated. Now, therefore:

1.   OBJECT OF THE PRESENT CONTRACT   1.1.   The present CONTRACT has as its
object 10,000,000.00 (ten million/00) SHARES with a value of €1.00 (one/00)
each, corresponding to 50% (fifty percent) of the share capital of LAVERDA owned
by the SELLER.

1



--------------------------------------------------------------------------------



 



2.   TRANSFER OF THE SHARES   2.1.   Under the terms and conditions laid down in
the present CONTRACT, the SELLER undertakes to sell and deliver the SHARES to
AGCO, which undertakes to acquire them under the same terms and conditions.    
  The acquisition and sale of the SHARES shall take place on the date of CLOSING
referred to in Art. 7 below.   3.   OBLIGATIONS OF THE SELLER AND AGCO   3.1.  
AGCO and the SELLER, as far as each one is concerned, undertake to ensure that,
on the date of CLOSING indicated in Art. 7 below and, at the latest, at the same
time as the CLOSING;   3.1.1.   The directors of LAVERDA Mr Pierangelo Morra,
Valerio Morra and Giuliano Anceschi and the statutory auditors of LAVERDA Mr
Roberto Iori and Ms Milena Del Rio and the director of FELLA WERKE GmbH Mr
Valerio Morra have validly tendered their resignations, received their
agreed-upon remuneration, if any, and declared that they have nothing further to
claim from LAVERDA and from FELLA WERKE GmbH if the case may be;   3.1.2.   The
directors, with the favourable vote of all the shareholders of LAVERDA and all
subjects having the right to vote, have been replaced by the directors indicated
in the table attached to the present CONTRACT as Attachment 3.1.2. for the
duration of three financial periods, until the approval of the financial
statements as at 31 December 2012.   3.1.3.   The shareholders’ agreement and
cooperation agreement between the SELLER and AGCO in relation to LAVERDA
attached to the present CONTRACT as Attachment 3.1.3. and Attachment 3.1.3 bis
are terminated as of the date of CLOSING indicated in Art. 7 below.   3.2.   The
SELLER undertakes to ensure that, on the date of CLOSING, the receivables
towards the clients listed in the Attachment 3.2. shall be certain and matured,
and their entire amount will be paid to LAVERDA.   3.3.   (left intentionally
blank)   3.4.   the SELLER has and, on the date of CLOSING, shall have full
title and availability of the SHARES, which shall be transferable, free of any
rights, burden or charges of whatsoever kind, obligations, encumbrances or
third-party rights of whatsoever nature;   3.5.   The SELLER and AGCO undertake
to collaborate and make their best efforts to ensure that the operations
provided for and regulated by the present CONTRACT and its Attachments are
unconditionally approved, or in any case without any conditions that might
materially alter the content of these latter, by the European Commission, or by
the competent National Anti-trust Authorities if this is so decided by the
European Commission or by other competent National Anti-trust Authorities.  
3.6.   Following the due transfer of the SHARES, and respecting the terms and
conditions of the present CONTRACT, AGCO undertakes to pay the price, as laid
down in Art. 4 and within the terms provided for therein.

2



--------------------------------------------------------------------------------



 



4.   DETERMINATION OF THE PRICE AND METHOD OF PAYMENT   4.1.   The global price
of the SHARES shall be €65,000,000.00 (sixty five million/00) (the “PRICE”).  
4.2.   The PRICE shall be paid by AGCO at the date of CLOSING as follows:

(i) €30,000,000.00 (thirty million /00) by means of a bank wire transfer to the
bank account which ARGO shall indicate at least 10 days prior to the CLOSING;
(ii) €35,000,000.00 (thirty five million /00) in common stock of Agco
Corporation.
AGCO shall fund such Agco Corporation common stock through a payment of
EUR35,000,000 to Morgan Stanley or another widely recognized broker selected by
the SELLER which, in turn, shall purchase the shares in the open market at such
times and in such manners as specified by the SELLER.
following the full endorsement of the SHARE certificate(s) by the SELLER in
favour of AGCO and the delivery to AGCO of the aforesaid SHARE certificates.

5.   AUDIT   5.1.   The results of the due diligences shall be kept secret by
the Parties.   6.   INTERIM MANAGEMENT   6.1.   With effect from 1 January 2010,
and until the date of CLOSING, each of the Parties, as far as each one is
concerned, declares and guarantees that:

  (a)   the business of LAVERDA and/or the CONTROLLED COMPANIES (for the purpose
of the present CONTRACT “CONTROLLED COMPANIES” shall mean the companies listed
in Attachment 6.1.(a) has been and will be managed correctly, respecting the
obligations assumed and without setting in being any acts, included the granting
of powers of attorney, o whose nature, scope or duration exceed the limits of
the ordinary management of such business, with the exception of the operations
connected with the foreseen transfer of the SHARES;     (b)   no dividends,
profits or reserves have been or will be distributed in favour of the
shareholders of LAVERDA save for those already distributed as of the date of
executing the present CONTRACT;     (c)   the company by-laws of LAVERDA and the
CONTROLLED COMPANIES have not and will not be modified, in particular, no
increases or reductions in share capital have been or will be resolved, and no
convertible or non-convertible bonds nor other financial instruments or
financing allocated to a specific business activity as per Art. 2447 bis of the
Civil Code have been or will be issued.

7.   CLOSING   7.1.   The date of the CLOSING shall be within 15 (fifteen) days
(hereinafter “CLOSING”) of the last date between

  (i)   the date on which the European Commission, and/or if deemed competent,
the National Anti-Trust Authorities, authorise, without any conditions that

3



--------------------------------------------------------------------------------



 



      might materially alter the content, the present CONTRACT and the
operations regulated by the same,

  (ii)   the date on which the entities financing the SELLER authorise the
transfer of the SHARES and the SELLER shall give ARGO written evidence thereof,
    on the day, at the time and place that shall be established by mutual
agreement between the Parties.

    The transfer of the SHARES and the performance of all the operations at
CLOSING and inherent to the same shall be understood as being conditional upon
the obtainment of the authorisations as per paragraph 7.1. to the extent in
which the same are necessary in order to lawfully proceed with the full
performance of the present CONTRACT.

7.2.   Without prejudice to any other applicable provision of the present
CONTRACT, upon CLOSING, the Parties shall act in accordance with the following
provisions:   7.2.1.   The SELLER shall execute or shall have executed all of
the obligations provided for in Art. 3 of the present CONTRACT, and shall
deliver to AGCO the documentation proving the fulfilment of the obligations laid
down in Art. 3 of the present CONTRACT, and furthermore shall:

  (a)   show AGCO the updated register of LAVERDA shareholders, from which it
shall be apparent that the SELLER has full title and availability of the SHARES,
which shall be freely transferable, free of any right, burden or charges of
whatsoever kind, obligations, encumbrances or third-party rights of whatsoever
nature;     (b)   show AGCO the updated shareholders’ registers of all of the
CONTROLLED COMPANIES, from which it shall be apparent that LAVERDA has full
title and availability of the shares or holdings of the CONTROLLED COMPANIES,
which shall be freely transferable, free of any right, burden or charges of
whatsoever kind, obligations, encumbrances or third-party rights of whatsoever
nature;     (c)   show AGCO the book of the meetings and resolutions of the
general shareholders’ meetings of LAVERDA updated at the date of CLOSING, which,
among other things, includes the unanimous approval by all of the shareholders
of the appointment of the board of directors as provided for in Art. 3.1.2;    
(d)   show AGCO the book of the meetings and resolutions of the Board of
directors of LAVERDA updated at the date of CLOSING;     (e)   show AGCO the
book of the meetings and resolutions of the Board of statutory auditors of
LAVERDA updated at the date of CLOSING;     (f)   show a statement signed by Mr
Valerio Morra former President of LAVERDA and by Mr Gary Collar former
Vice-president of LAVERDA certifying that the books of the meetings and
resolutions of the general shareholders’ meetings, the board of directors and
board of statutory auditors of LAVERDA and of the CONTROLLED COMPANIES are
authentic, updated and kept according to law;     (g)   deliver to AGCO the
letters of the resignations of the members of the board of directors of LAVERDA
Mr Pierangelo Morra, Valerio Morra and Giuliano Anceschi;

4



--------------------------------------------------------------------------------



 



  (h)   deliver to AGCO the letters of the resignations of the members of the
board of statutory Auditors of LAVERDA Mr Roberto Iori and Ms Milena Del Rio;  
  (i)   deliver to AGCO the letter of the resignation of the member of the board
of directors of FELLA WERKE GmbH Mr Valerio Morra;     (j)   deliver to AGCO the
original bank documents proving that the receivables listed in the Attachment
3.2 have been duly and fully paid to LAVERDA which can dispose of the entire
amount without limitations. Failing the delivery of the said documents, the
amount of the receivables listed in the Attachment 3.2 not paid shall be
deducted from the PRICE and the relevant receivables shall be assigned to the
SELLER.

7.2.2.   The SELLER shall:

  (a)   sign and deliver to AGCO the duly signed acts of termination of the
shareholders’ agreements and cooperation agreements in the text under Attachment
7.2.2. (a) and Attachment 7.2.2. (a) bis;

7.2.3.   The SELLER shall be required to:

  (a)   validly transfer the definitive SHARE certificate(s) representing the
SHARES they own to AGCO by means of endorsement duly authenticated in accordance
with the law;     (b)   sign and exchange every other necessary or opportune
deed and document to complete the transfer of the SHARES;     (c)   ensure that
the said transfer is validly recorded in the register of LAVERDA shareholders;  
  (d)   give AGCO receipt and quittance for the whole payment of the PRICE;    
(e)   deliver to AGCO the letters that substantially correspond to the drafts
attached to the present CONTRACT as Attachment 7.2.3.(e) containing SELLER’S
waiver to bring actions for responsibility against the directors of LAVERDA, and
the obligation to indemnify the directors from any prejudicial consequences in
the event of actions of responsibility brought by the SELLER in violation of the
above waivers;     (f)   approve or had approved the appointment of the board of
directors as provided for in Art. 3.1.2.

7.3.   AGCO shall

  (a)   sign and deliver to the SELLER the duly signed acts of termination of
the shareholders’ agreements and cooperation agreements in the text under
Attachment 7.2.2.(a) and Attachment 7.2.2.(a) bis;     (b)   (intentionally left
blank)     (c)   approve or had approved the appointment of the board of
directors as provided for in Art. 3.1.2.     (d)   receive the SHARE
certificate(s) representing the SHARES, duly endorsed in its favour,     (e)  
at the same time pay the full PRICE to the SELLER as provided for in Art. 4.2.;
    (f)   sign and exchange every other necessary or opportune deed and document
to complete the transfer of the SHARES;

5



--------------------------------------------------------------------------------



 



  (g)   ensure that the said transfer is validly recorded in the register of
LAVERDA shareholders;     (h)   deliver to the SELLER the letters that
substantially correspond to the drafts attached to the present CONTRACT as
Attachment 7.2.3.(e) containing AGCO’s waiver to bring actions for
responsibility against the directors of LAVERDA and the obligation to indemnify
the directors from any prejudicial consequences in the event of actions of
responsibility brought by the AGCO in violation of the above waivers.

8.   WARRANTS AND REPRESENTATIONS OF THE SELLER   8.1.   The SELLER declares,
represents and warrants, and AGCO acknowledges that:   8.1.1.   The shares of
LAVERDA shall be freely transferable, free of any right, burden or charges of
whatsoever kind, obligations, liens, encumbrances or third-party rights of
whatsoever nature, with the exception of the pre-emption right provided for in
the by-laws.   8.1.2.   On the date of CLOSING, the SELLER has the full and
exclusive ownership, and free availability of the SHARES. The SHARES constitute
50% (fifty percent) of the entire capital of LAVERDA, are transferable, and free
of any right, burden or charges of whatsoever kind, obligations, liens or
third-party rights of whatsoever nature.       The SELLER has the full right,
title, power and capacity to validly enter into the present CONTRACT, and to
execute and issue any agreement, document or instrument under the terms of the
present CONTRACT, and to carry out all of the operations and fulfil all its
obligations contemplated therein. No waiver or consent of whomsoever is required
in relation to the execution and fulfilment of the present CONTRACT by the
SELLER, or with regard to any agreement, document or instrument to be executed
or issued by the SELLER under the terms of the present CONTRACT, save as
provided in Art, 7.1..   9.   COMPANY VALUATION   9.1.   AGCO and the SELLER
declare and acknowledge that the present CONTRACT has been agreed upon by AGCO
assuming that there are no direct or indirect commitments of LAVERDA and/or the
CONTROLLED COMPANIES of which AGCO is not aware and which therefore do not
result from the financial statements, registers, ledgers and documents required
by the law in accordance with principle of true and accurate accounting.   9.2.
  AGCO and the SELLER declare and acknowledge that the present CONTRACT has been
agreed upon by AGCO assuming that LAVERDA and or the CONTROLLED COMPANIES its
operations in compliance with the U.S. “Foreign and Corrupt Practices Act” of
1977 and therefore the SELLER declares that it has never instructed LAVERDA
and/or the CONTROLLED COMPANIES to make unlawful payments, offers or promise to
pay money or anything of value to government officials or to public officials to
obtain or retain business anywhere.   10.   FURTHER COOPERATION   10.1   AGCO
and the SELLER shall co-operate in the investigation of the feasibility of a
long term agreement for the supply of specialty tractors to AGCO by the SELLER.

6



--------------------------------------------------------------------------------



 



    For these purpose AGCO and the SELLER shall meet within 90 days of the
CLOSING to carry out the above mentioned investigation.

11.   DURATION OF THE INDEMNITY, WARRANTIES AND REPRESENTATIONS OBLIGATIONS OF
THE SELLER   11.1.   All of the SELLER’S obligations of guarantee are understood
as autonomous and as being valid and effective and in force until the applicable
limitation of action periods expires.   12.   FURTHER SELLER’S OBLIGATION WITH
REFERENCE TO THE IT SERVICES   12.1.   AGCO and the SELLER undertakes to enter
into an agreement relating to the regulation of all the information
technology/CED services currently rendered to LAVERDA by the SELLER within the
CLOSING.   12.2.   The SELLER undertakes to supply all the information
technology/CED services as they are supplied today at the current term and
conditions at least until the CLOSING.   13.   FURTHER OBLIGATIONS OF THE SELLER
AND OF AGCO   13.1.   The SELLER and AGCO undertake to ensure that the
convention stipulated in Breganze on 8 January 2007 between Laverda S.p.A. and
McCormick France and the convention stipulated in Breganze on 30 January 2007
between Laverda S.p.A. and ARGO France SAS are terminated by mutual agreement
within the date of CLOSING.   13.2.   The employee of LAVERDA, which the
convention between Laverda S.p.A. and McCormick France refers to, shall be
employed by the SELLER or by a company indicated by the SELLER.   13.3.   The
employees of ARGO France SAS, which the convention between Laverda S.p.A. and
McCormick France refers to, shall be employed by AGCO or by a company indicated
by AGCO. The SELLER shall hold AGCO or the company indicated by AGCO harmless of
any claims raised by such employees arising from breaches of the contract of
employment with ARGO France SAS, save for claims arising from the termination of
the contract of employment (included indemnity in lieu of notice and for the
termination of the contract of employment).   13.4   The employees referred to
in Art. 13.2 and 13.3 are listed in Attachment 13.4.   14   FURTHER OBLIGATIONS
OF THE SELLER   14.1.   The SELLER shall collect all the “Telescopic Handlers”
listed in Attachment 14.1. at the price indicated in Attachment 14.1 itself
within six month of the CLOSING with payment at delivery.   14.2.   The SELLER
undertakes to ensure that each of the company belonging to ARGO Groups will
continue to reasonably support LAVERDA activities subsequently the completion of
the CLOSING.   15.   TAXES   15.1.   All taxes related to the present CONTRACT
shall be paid by AGCO.

7



--------------------------------------------------------------------------------



 



16.   CONFIDENTIALITY   16.1.   The Parties mutually undertake to observe the
utmost discretion in relation to the present CONTRACT and not to communicate or
publicise the same in any other form without the previous consent of the other
party.   17.   WITHDRAWAL   17.1.   Either party may withdraw from the present
CONTRACT with immediate effect upon giving written notice to the other party if:

  (a)   the other party enters into liquidation or     (b)   is unable to pay
its debts or suffers a distress or seizure or attachment or garnishment or
execution to be levied on.

17.2.   The provisions of the Art. 16.1. above shall not apply after the
completion of all the operations of the CLOSING.   17.3.   AGCO may withdraw
from the present CONTRACT with immediate effect upon giving written notice to
the other party if the declarations and warranties of the SELLER contained in
Art. 9.1. and in Art. 9.2 do not correspond to the truth or if a material change
not previously known to AGCO has impacted the company valuation without this
limiting any other right of AGCO. For the purpose of this Art. 17.3. “material
change” shall mean: any loss, including loss contingencies and capital loss, all
of any damage or other non-operating losses and liabilities howsoever affecting
LAVERDA and the CONTROLLED COMPANIES higher than € 500.000,00 (five hundred
thousand/00).   18.   GENERAL PROVISIONS   18.1.   The present CONTRACT contains
the integral manifestation of the understandings reached between the Parties in
relation to its object, and replaces and annuls every previous understanding,
agreement or contract, verbal or written.   18.2.   The present CONTRACT shall
remain in force even after the date of CLOSING without the Parties having to
renew their assumption of those obligations arising from it that are not
extinguished as a result of the transfer of the SHARES.   18.3.   If one or more
of the articles in the present CONTRACT should be partially or totally null and
void, this shall not affect the validity of the remaining agreements, and AGCO
and the SELLER undertake to replace the parts that are null and void with valid
agreements of equivalent or similar content.   18.4.   No modification of the
present CONTRACT shall be valid or binding unless it takes the form of a written
agreement signed by the party in relation to which it is invoked.   18.5.   The
attachments form an integral and substantial part of the present CONTRACT.  
18.6.   Any tolerance of one of the Parties of behaviours that violate the
provisions contained in the present CONTRACT shall not constitute any waiver of
the rights arising from the violated provisions, nor of the right to demand the
exact fulfilment of all of the terms and all of the conditions provided for
herein.   18.7.   The headings to the various articles have been included for
the sole purpose of facilitating the reading of the present CONTRACT, and are
not to be taken into account for the purposes of interpreting it.

8



--------------------------------------------------------------------------------



 



18.8.   Each of the Parties shall bear all of the costs and expenses, also for
legal or technical consultants and intermediaries, sustained and being sustained
for the purposes of the underwriting of the present CONTRACT, as well as those
to be sustained for the purposes of its execution, unless otherwise expressly
provided for in the present CONTRACT.   18.9.   The SELLER elects special
domicile for communications subsequent to the signing of the present CONTRACT at
its registered office.       The communications are to be addressed to the
attention of the President sig. Valerio Morra.       AGCO elects domicile at:  
    Studio Legale De Falco e Grompe, in 20122 Milan, Corso Italia 8.       The
communications are to be addressed to the attention of Aw. Raffaele De Falco.  
19.   DISPUTES AND APPLICABLE LAW   19.1.   Any disputes between the Parties
arising or however deriving from, or occasioned by the present CONTRACT,
including its formation, shall be placed before the exclusive judgement of a
board of three arbitrators, two appointed one by each party and the third,
acting as chairman, as agreed by the first two arbitrators or, if an agreement
is not reached, by the President of the Court of Milan, as requested by the most
diligent party. Art. 809 et seq. of the Code of Civil Procedure shall apply and
furthermore the acceptance of the appointed Arbitrator shall be made within
21 days of the appointment, without prejudice to the fact that, in the absence
of such acceptance, Art. 810, II paragraph of the Code of Civil Procedure shall
apply.       The Board of Arbitration shall sit in Milan.       The arbitration
proceedings thus initiated shall be ritual under the terms of Art. 806 et seq.
of the Code of Civil Procedure, and therefore the decision of the arbitrators
shall be effective as provided for in Art. 824 of the Code of Civil Procedure.  
    The award shall be issued within the deadline provided for in the law and
shall be challengeable even in the case that the arbitrators did not decide the
merits of the case according to rules of law.       The arbitrators shall decide
upon the costs.   19.2.   The present CONTRACT is governed by Italian law, with
regard to its formation, as well as to its validity, efficacy, execution and
termination.

* * *

9



--------------------------------------------------------------------------------



 



LIST OF ATTACHMENTS

     
Attachment (A)
  LAVERDA By-laws
 
   
Attachment 3.1.2.
  Table of directors
 
   
Attachment 3.1.3.
  Shareholders’ Agreement
 
   
Attachment 3.1.3. bis
  Cooperation Agreement
 
   
Attachment 3.2.
  List of receivables
 
   
Attachment 6.1.(a)
  List of the CONTROLLED COMPANIES
 
   
Attachment 7.2.2.(a)
  Act of termination of the shareholders’ agreements
 
   
Attachment 7.2.2.(a) bis
  Act of termination of the cooperation agreements
 
   
Attachment 7.2.3.(e)
  Drafts of waiver to bring actions against directors
 
   
Attachment 13.4
  Employees referred to
 
   
Attachment 14.1
  “Telescopic handlers” and prices

10



--------------------------------------------------------------------------------



 



Attachment
(A)
LAVERDA by-laws

 



--------------------------------------------------------------------------------



 



Article 1
Company name
1. The name of the Company is “Laverda S.p.A.”
Article 2
Registered office
2. The registered office of the Company is in Breganze (VI).
The Company may, in compliance with the laws in force, set up subsidiaries,
branches, agencies, warehouses, rep offices and sub-offices of any kind in Italy
and abroad.
Article 3
Object
3. The object of the Company shall be the manufacturing, assembly, purchase,
sale and overall trading of agricultural machines and mechanical means in
general, as well as of their engines, spare parts, fuels and lubricants.
The Company may issue personal guarantees in favour of third parties.
The Company may also provide technical services and technical, commercial,
administrative and accounting assistance, carry out Electronic Data Processing
activities, and keep and archive documents and records of any land. The Company
may also perform, on a non-core basis, any operations on movable or immovable
goods, having a commercial or financial nature, that are considered necessary
for the attainment of the corporate object, including the acquisition of
shareholdings in enterprises or companies that have a similar or related object
to its own, with the exclusion of activities reserved by law to authorized
entities.
Article 4
Duration
4. The duration of the Company shall be until 31 December 2040.
Article 5
Domicile
5. As regards their dealings with the Company, the domicile of the shareholders,
directors, statutory auditors and external auditor (revisore), if appointed,
shall be the one indicated in the corporate books.
To this end, the Company may set up an appropriate book, which the
administrative body shall be responsible for updating.
Article 6
Capital and Shares

1



--------------------------------------------------------------------------------



 



6. The capital of the Company is twenty million Euro (€20,000,000.00), divided
into twenty million (20,000,000) ordinary shares, each with a nominal value of
one Euro each (€1.00).
The shares are represented by share certificates.
Article 7
Financial instruments
7. The Company may issue financial instruments having equity or administrative
rights, but not voting rights in the general shareholders’ meeting.
Article 8
Bonds
8.1 The Company may issue bonds with the approval of the board of directors’
meeting and convertible bonds with the approval of the extraordinary
shareholders’ meeting.
8.2 The bondholders shall appoint a joint representative.
Bondholders’ meetings shall be subject to Article 29 of these articles of
association.
Article 9
Assets allocated to a specific business activity
9.1 The Company may allocate assets to specified business activities as provided
for by Article 2447-bis et seq of the Civil Code.
9.2 Resolutions by which business assets are allocated to a specific business
activity shall be adopted by the board of directors.
Article 10
Financing
10. The Company may obtain interest-bearing or interest-free loans from its
shareholders, with or without a repayment obligation, in compliance with the
rules in force, particularly those that govern public fund raising.
Article 11
Transfer of shares
11.1 Shares are transferable at the conditions set out below.
11.1.1 This clause seeks to protect the interests of the Company, the integrity
of the shareholding structure, the cohesion of the shareholders and the balance
of the relationship between them. In view of this, indicated below are the
limitations to cases of share transfers.
11.1.2 Shareholders may transfer their shares only in full and provided that
they comply with the pre-emption rules described below.
11.2 In any case, and without prejudice to the above, shareholders intending to
transfer, in whatever legal form and inter vivos, their shares in the Company or
any related rights of

2



--------------------------------------------------------------------------------



 



option, preference, pre-emption or any other right which may give rise to a
voting or dividend right, shall first offer the holding to the other
shareholders in proportion to their respective shareholdings in compliance with
the following terms and conditions:
a) shareholders intending to dispose of their shares shall offer the holdings to
the shareholders having a pre-emption right by sending a written notice (“the
Notice”) by recorded delivery mail with advice of receipt to the Chairman and
Vice-Chairman of the board of directors and to the other shareholders at the
address indicated in the shareholders’ book, inviting them to exercise their
pre-emption right and specifying the following:
1. the selling shareholder’s intention to transfer all the shares, indicating
the type of transfer;
2. the number of Shares that he wishes to transfer;
3. the price offered by the possible buyer;
4. the terms and conditions for the proposed transfer, including the payment
conditions;
5. the name and address of the possible buyer and a written declaration signed
by the latter in which the buyer declares that the proposal, terms and
conditions specified in the Notice are in good faith and that the buyer has the
legal and financial capacity to perform the operation as proposed;
b) within thirty days of having received the Notice, the shareholders having
pre-emption rights may exercise such rights in relation to all the shares being
transferred in proportion to the value of the holdings that they themselves
possess (also offering for those over which the other shareholders do not
exercise their pre-emption rights) by means of a recorded delivery letter with
advice of receipt sent to the selling shareholder and also, for information
purposes only, to the board of directors;
c) the price for the shares purchased as described above on the basis of the
pre-emption right granted under this Article 11 shall be paid within the terms
established in the Notice;
d) if after thirty days of having received the Notice at the address recorded in
the shareholders’ book the shareholders fail to exercise their pre-emption
right, the selling shareholder, having complied with all of the above
provisions, may transfer the shares within 90 days to a third party at the price
and under the conditions originally indicated to the parties having the right of
pre-emption. The selling shareholder cannot dispose of the shares in favour of
or to any different person or entity or at different terms, conditions or price.
e) if 90 days pass from this last term without the shares having been
transferred, or in the case of changes in the price, terms or conditions, the
selling shareholder must repeat the offer to those having the right of
pre-emption in the same way and under the same conditions as those described
above.
11.3 The offer and invitation to exercise the pre-emption right must be made, in
compliance with the rules of this Article 11, also in the case of any transfers
taking the form of an exchange, a donation, a contribution, merger or whatsoever
other form. In such cases, the shareholders having the right of pre-emption are
entitled to exercise their right by paying the selling shareholder the
counter-value in money. The term “transfer”, for the purpose of this Article 11,
shall include any disposition of any legal or beneficial interest in any share
by way of sale, exchange, transfer, mortgage, pledge, lien, bare ownership,
donation, usufruct, merger, contribution, assignment or otherwise. As regards
dealings with the Company and for the purpose of this Article 11, it is
understood that every shareholder is domiciled at the address recorded in the
shareholders’ book.
11.4 The pre-emption right governed by this Article 11 shall not apply to share
transfers made between companies of the same group, without prejudice to the
impossibility of transferring fractions of shares and provided that the transfer
is not prejudicial to the Company and the other shareholder.

3



--------------------------------------------------------------------------------



 



Article 12
Right of withdrawal
12.1 Shareholders are entitled to withdraw all or part of their shareholdings if
they did not participate in approving the following resolutions regarding:

a)   changes in the corporate object of company when the change allows a
significant change in the activities of the company;

b)   the transformation of the company;   c)   the transfer of the company’s
registered office abroad;

d)   the revocation of the state of liquidation;

e)   changes to the criteria for determining the value of shares in the event of
a withdrawal;   f)   amendments to the articles of association concerning voting
or participation rights;

g)   the elimination of one or more of the reasons for withdrawal contemplated
by Article 12.2 of these articles of association;

h)   in all the other cases provided for under law.

If the Company is subject to the management and co-ordination as contemplated
under Article 2497 et seq of the Civil Code, the shareholders have an exit right
in the cases set out under Article 2497-quater of the Civil Code.
Shareholders are furthermore entitled to withdraw in relation to the provisions
of Article 19.3 of these articles of association (introduction or removal of
arbitration clauses).
12.2 Shareholders are entitled to withdraw if they did not participate in
approving the following resolutions regarding:
a) the extension of the life of the company;
b) the introduction, modification or removal of liens on the circulation of the
share certificates.
12.3 Shareholders intending to withdraw from the Company must notify the board
of directors of their intention via recorded delivery letter. The recorded
delivery letter must be mailed within fifteen days of registration in the
register of enterprises of the resolution authorising the withdrawal and must
indicate the personal details of the withdrawing shareholder, the address for
communications regarding the process, and the number and category of shares for
which the right of withdrawal is exercised. If the fact legitimising the
exercising of the exit right is not a shareholders’ resolution, the shareholder
may exercise such right within thirty days of learning of the fact. The shares
for which the right of withdrawal is exercised cannot be transferred and shall
be filed at the registered office of the Company.
The withdrawal cannot be exercised and, where already exercised, is ineffective
if, within ninety days of the exercising the exit right, the Company revokes the
resolution legitimising it or if a resolution is passed to wind up the Company.
12.4 Shareholders are entitled to the liquidation of the shares for which they
have exercised their exit rights.
The value of the shares shall be determined by the directors, after having heard
the opinion of the board of statutory auditors and the external auditor, taking
into account the net worth of the company and its prospects for profit, as well
as the market value of the shares, if any.
The shareholders shall be entitled to be informed of the determination of the
value referred to above in the fifteen days preceding the date of the
shareholders’ meeting. All shareholders are entitled to review the determination
and to obtain a copy thereof at their cost.

4



--------------------------------------------------------------------------------



 



If a shareholder exercising his right of withdrawal, concurrently with the
declaration of withdrawal, opposes the board of directors’ determination of the
value, the value of the shares shall be determined within ninety days of the
exercise of the withdrawal through a sworn report drawn up by an expert
appointed by the Court in the jurisdiction of the registered office of the
Company, which shall bear the costs, at the request of one of the parties.
Article 1349, paragraph 1 of the Civil Code shall apply.
12.5 The directors shall offer the shares of the withdrawing shareholder to the
other shareholders in proportion to the number of shares owned.
If there are convertible bonds, the option right is granted also to the
bondholders, together with the shareholders on the basis of the exchange ratio.
The offer shall be filed with the register of enterprises within fifteen days of
the final determination of the liquidation value. The option right shall be
exercised no less than thirty days and no more than sixty days from the filing
of the offer.
Those who exercise the option right, provided that they make a concurrent
request, shall have a pre-emption right on the purchase of the shares for which
no option has been exercised.
The administrative body may place the non-opted shares with third parties.
In the event of non-placement of the shares, the shares of the withdrawing
shareholder shall be purchased by the Company using its available reserves, even
in derogation of Article 2357, paragraph 3 of the Civil Code.
In the absence of available profits or reserves, an extraordinary shareholders’
meeting shall be called to resolve on the reduction of the capital or on the
winding-up of the Company.
Article 2445, paragraphs 2, 3 and 4 of the Civil Code shall apply if the
resolution to reduce the Company’s capital is passed; if the resolution is not
passed, the company shall be wound up.
Article 13
Duties of the ordinary shareholders’ meetings
13.1 The ordinary shareholders meeting shall decide the matters reserved to them
by law and these articles of association.
13.2 It shall be the exclusive responsibility of the ordinary shareholders’
meeting to:

•   approve the financial statements,   •   appoint and revoke directors,
statutory auditors, the chairman of the board of statutory auditors and the
external auditor;   •   establish the remuneration of the directors and
statutory auditors, if not established in the articles of association;   •  
decide on the liability of the directors and statutory auditors.

Article 14
Duties of the extraordinary shareholders’ meetings
14.1 It shall be the responsibility of the extraordinary shareholders’ meeting
to:

•   amend the articles of association, without prejudice to the provisions of
Article 29.2 of these articles of association;

•   appoint, substitute and determine the powers of liquidators;   •   issue the
financial instruments as per Article 7 of these articles of association;   •  
decide on the matters reserved to it by law and these articles of association.



5



--------------------------------------------------------------------------------



 



14.2 Resolutions attributed to the board of directors on matters that are
reserved by law to the shareholders’ meeting, as per Article 29.2 of these
articles of association, shall not entail the shareholders’ meeting losing its
principal power to resolve on said matters.
Article 15
Calling of the shareholders’ meeting
15.1 Shareholders’ meetings shall be called by the board of directors at least
once a year no later than 120 days from the closure of the financial year. This
term may be extended to 180 days if the Company is obliged to draw up
consolidated financial statements and when particular circumstances regarding
the structure and object of the Company so require.
15.2 Shareholders’ meetings may be called also outside the municipality where
the Company has its registered office, provided that they are held in Italy or
within the territory of the EU.
15.3 In the event the directors are unable to call the meeting or fail to do so,
the shareholders’ meeting may be called by the board of statutory auditors or
through a Court order as requested by a number of shareholders representing at
least one-tenth of the Company’s share capital.
15.4 The notice of call shall indicate:

•   the location where the meeting is to be held and the methods for
establishing a link with said location by electronic means;   •   the date and
time of the meeting;   •   the items on the agenda;   •   any other information
required by law.

15.5 The shareholders meeting shall be called by means of a notice sent to the
shareholders, directors and statutory auditors by recorded delivery mail with
advice of receipt, to be received at least eight days prior to the meeting.
Article 16
Meetings in second call
16. The notice calling the meeting may also indicate a date for a meeting in
second call (which cannot take place on the same day as the first meeting) in
case the meeting is not legally constituted at first call. The second meeting
must be held within thirty days of the date of the meeting at first call.
Article 17
Plenary meetings
17.1 Even if the above formalities are not observed, the meeting is considered
to be properly constituted when the entire share capital is represented and the
majority of the directors and statutory auditors are present.
17.2 In this case each participant may object to the items on the agenda of
which he deems not to have been adequately informed.

6



--------------------------------------------------------------------------------



 



Article 18
Quorum of the ordinary shareholders’ meetings
18.1 Ordinary shareholders’ meetings in first and second call shall be validly
constituted when attended by shareholders representing at least 51% (fifty-one
percent) of the share capital, without prejudice to Article 2369, paragraph 4 of
the Civil Code.
18.2 Ordinary shareholders’ meetings in first and second call shall approve
resolutions with the favourable vote of the absolute majority of the share
capital, without prejudice to Article 2369, paragraph 4 of the Civil Code.
However, resolutions regarding the waiver or settlement of directors’
liabilities cannot be considered approved if more than one-fifth of the share
capital votes against it.
Article 19
Quorum of the extraordinary shareholders’ meetings
19.1 Extraordinary shareholders’ meetings in first and second call shall be
validly constituted when attended by shareholders representing at least 51%
(fifty-one percent) of the share capital, without prejudice to Article 2369,
paragraph 4 of the Civil Code.
19.2 Extraordinary shareholders’ meetings in first and second call shall approve
resolutions with the favourable vote of the absolute majority of the share
capital, without prejudice to Article 2369, paragraph 4 of the Civil Code,
19.3 The introduction or removal of arbitration clauses shall be approved by the
favourable vote of as many shareholders as represent at least two-thirds of the
share capital. Absent or dissenting shareholders may exercise their right of
withdrawal, as contemplated under Article 12 of these articles of association,
provided they do so within ninety days.
Article 20
Rules for calculating the quorum
20.1 Shares without voting rights shall not be considered when calculating the
quorum.
20.2 The shares owned by the Company and those owned by controlled companies are
considered when calculating the share capital required for the meeting to be
duly constituted and the majority required to pass resolutions, but cannot
exercise a voting right.
20.3 Shares not carrying a voting right will be considered when calculating the
quorum required for the meeting to be duly constituted. The same shares (unless
otherwise provided for by law) and those pertaining to shareholders who abstain
from voting due to conflicts of interest shall not be considered when
calculating the majority required to pass resolutions.
20.4 If the quorum required for the meeting to be duly constituted is not
reached (to be verified at the start of the meeting), the meeting itself cannot
be held and shall be held in second call.
Article 21
Postponement of the shareholders’ meetings

7



--------------------------------------------------------------------------------



 



At the request of as many shareholders attending the meeting as represent at
least one-third of the share capital, the meeting may be postponed for no more
than five days if said shareholders declare that they have not been adequately
informed on the items on the agenda.
Article 22
Voting and participation rights
22.1 Shareholders with voting rights may attend shareholders’ meetings. Said
shareholders are entitled to one vote for each share owned.
22.2 If a shareholding is subject to a pledge, the shareholder undertakes to
reserve for himself participation and voting rights.
Article 23
Proxies at meetings
23.1 Without prejudice to Article 2372 of the Civil Code, shareholders can
attend the meeting by proxy. The shareholders shall prove the legitimacy of the
proxy by producing a written document to sent also via telefax. The Company
shall keep the proxies with the Company records.
23.2 A proxy may also be issued for more than one meeting; the proxy cannot be
issued with a blank for the name of the proxy and may always be revoked
irrespective of any agreement to the contrary. The attorney may be substituted
only by the person expressly indicated in the proxy.
23.3 If a proxy is conferred on a legal entity, the legal representative of the
said entity shall represent the shareholder.
Otherwise the entity may delegate one of its employees or collaborators, even if
this is not expressly indicated in the proxy.
23.4 The same person cannot represent more than twenty shareholders.
Article 24
Chairmanship of the meeting, the secretary and minutes
24.1 The meeting is presided over by the chairman of the board of directors, or,
in his absence, by the vice-chairman, or, in his absence, by the person
indicated by the shareholders.
24.2 The shareholders appoint a secretary, even if not a shareholder. If the
minutes are drafted by a notary public, a secretary is not needed.
24.3 It is the chairman’s responsibility to establish that the meeting is duly
constituted, to verify the identity and legitimacy of the participants, to
conduct and direct the meeting, and to note and declare the voting results.
24.4 The chairman shall establish the procedures regarding the rules of the
meeting, the order of the speeches, and the addressing of the items on the
agenda, however the absolute majority of the shareholders having the right to
vote may amend them.
24.5 The meeting minutes shall be drafted without delay, within the terms
necessary to timely comply with filing and publication obligations, and shall be
signed by the chairman, secretary or notary public.

8



--------------------------------------------------------------------------------



 



24.6 The minutes shall indicate:
a) the date of the meeting;
b) the identity of the participants and the share capital represented (even in
an annexe);
c) the voting procedures and results;
d) the identity of the voters, specifying whether they cast a favourable or
contrary vote, or abstained from voting (even in an annexe);
e) if expressly requested by the participants, a summary of the meeting’s
comments on the items on the agenda.
Article 25
Workings of the meetings
25.1 The meeting shall be held in such a way so as to ensure that all the
participants understand the events in real time, may freely express their
opinions and vote freely and in a timely manner.
25.2 The meeting may be held in several places, whether near or far, linked via
audio/video system. The minutes shall indicate the method in which the meeting
was held.
Article 26
Voting procedure
26.1 Secret voting is not permitted. Votes that are not attributable to a
shareholder are void.
Article 27
Bondholders’ meetings
27.1 Bondholders’ meetings (Article 2421, number 7 of the Civil Code) are
entitled to decide to:
a) appoint and revoke the joint representative;
b) modify the terms and conditions of the loan;
c) propose supervised administration and composition with creditors;
d) set up funds to protect common interests and draw up fund statements;
e) address other matters of common interest to the bondholders.
27.2 Meetings shall be called by the directors or the bondholders’
representative, when they deem it necessary, or when requested by as many
bondholders as represent one- twentieth of the bonds issued and not paid.
27.3 Bondholders’ meetings are governed by the same rules applicable to
extraordinary shareholders’ meetings (Articles 2365, 2368, 2369, 2375 of the
Civil Code) and their resolutions shall be registered by the notary public who
drew up the minutes in the register of companies. For the resolutions passed on
the subject matter indicated in paragraph 1, number 2 to be valid, the
favourable vote, even in a meeting in second call, of as many bondholders as
represent half of the bonds issued and not paid is required.
27.4 If the Company is one of the bondholders, it cannot take part in the
resolutions.
27.5 Directors and statutory auditors are entitled to attend bondholders’
meetings.

9



--------------------------------------------------------------------------------



 



Article 28
Annulment of shareholders’ resolutions
28. Annulments of shareholders’ resolutions may be proposed by directors, the
board of statutory auditors or absent, dissenting or abstaining shareholders
when they own, even jointly, at least five per cent of the share capital.
Article 29
Duties and powers of the administrative body
29.1 The management of the Company lies exclusively with the directors, who have
the faculty to take any steps necessary for the attainment of the corporate
object, excluding only those mandatory authorizations needed in the cases
contemplated under law or these articles of association.
29.2 Furthermore, the board of directors shall have the authority to approve:
a) mergers in the cases contemplated under Articles 2505, 2505-bis, 2506-ter,
last paragraph of the Civil Code
b) the establishment and closure of branch offices;
c) the appointment of directors as legal representatives of the Company;
d) the reduction of the share capital in the event of withdrawal of a
shareholder;
e) the amendment of the articles of association in line with new laws;
f) the transfer of the registered office to another municipality within the
Italian territory;
g) the reduction of the share capital if more than one-third is lost and the
Company has issued share without a nominal value.
Article 30
Non-competition
30. The directors shall observe the non-competition rules set out under
Article 2390 of the Civil Code, unless authorised not to do so by the
shareholders’ meeting.
Article 31
Members of the board of directors
31. The Company shall be managed by a board of directors comprising six members.
Article 32
Appointment and replacement of the members of the board of directors
32.1 The members of the board of directors, who may also be non-shareholders,
are elected by the ordinary shareholders’ meeting, remain in office for a
maximum of three financial years, according to the resolution of the ordinary
shareholders’ meeting, and may be re-elected.
Their term of office shall expire on the date of the shareholders’ meeting
convened in order to approve the financial statements for the last year of their
appointment.

10



--------------------------------------------------------------------------------



 



32.2 Directors are appointed by the shareholders’ meeting based on lists
submitted by the shareholders and in which the candidates must be numbered in
consecutive order. Each shareholder may submit or be involved in submitting only
one list and each candidate may be in only one list, on pain of ineligibility.
Each list shall indicate the names of at least three candidates. The candidate
on each list with the most votes shall be elected.
32.3 If during the course of a financial year even just one of the directors
stands down for whatever reason, the entire board shall be automatically and
immediately considered fallen from office and the board of statutory auditors
shall immediately call an ordinary shareholders’ meeting to appoint a new board
of directors.
During the time from the fall from office to the acceptance of the new board of
directors, the decisions reserved to the board of directors shall be made by the
board of statutory auditors and shall be valid only if approved unanimously by
all three members of the board of statutory auditors.
Article 33
Chairman and vice-chairman of the board of directors
33.1 The board of directors shall elect one of its members as chairman and one
of its members as vice-chairman during the first board meeting after having been
elected, if the shareholders’ meeting has not already appointed them.
33.2 The chairman of the board of directors shall convene the board meetings,
establish the agenda, co-ordinate the duties and ensure that the directors are
adequately informed of the items to be discussed.
The vice-chairman shall have the same powers.
33.3 The board of directors may appoint a secretary, even a non-member.
Article 34
Delegated bodies
34.1 The board of directors may delegate part of its functions, within the
limits of Article 2381 of the Civil Code and with the exception of those
relating to matters reserved exclusively to the board of directors set out
below:

•   all the duties contemplated under Article 29.2 above;   •   any substantial
modifications to the Business Plan;   •   the issuance, modification and payment
of guarantees, with the exception of guarantees connected with the Company’s
ordinary business activity;   •   any waivers pertaining to tax matters;   •  
the disposal of all or part of the Company’s assets, with the exception of deeds
connected with the Company’s ordinary business activity;   •   the purchase,
disposal or dismissal of holdings in companies or enterprises;   •  
co-operation or joint venture agreements;   •   the granting of financing to any
entity, with the exception of those connected with the Company’s ordinary
business activity;   •   the assumption of obligations for a value greater than
Euro 100,000.00, with the exception of those connected with the Company’s
ordinary business activity;   •   the appointment, remuneration, transfer and
termination of the relationship with the CEO and the CFO;

11



--------------------------------------------------------------------------------



 



•   the appointment, remuneration, transfer and termination of the relationship
with any employee for which the Company’s annual cost for salary payments is
higher than Euro 100,000.00;   •   the issuance of powers of attorney as per
Articles 2203 and 2209 of the Civil Code, even by directors holding proxies, for
single transactions or categories of transactions to be expressly authorised by
the board of directors;   •   the purchase, sale and establishment of real
rights on immovables, rental, purchase and transfer of companies, holdings in
joint-stock companies, quotas or interests in enterprises, investments in
movables and immovables, and establishment of rights of lien;   •   the granting
of financing exceeding the established limits and issuance of notes payable and
sureties, taking out of rentals of over 9 years;   •   the exercising of voting
rights in the meetings of subsidiary companies.

34.2 In any event, the board is entitled to powers of control, to take upon
itself the operations falling within the scope of the delegated powers, as well
as to revoke delegated powers.
34.3 The duties as per Article 2381, paragraph 4 of the Civil Code shall not be
attributed to delegated bodies.
34.4 Delegated bodies shall be obliged to report to the board of directors and
the managing body at least quarterly.
34.5 The CEO and the CFO shall be appointed by the board of directors. Their
term of office shall be open-ended. The CEO shall be the General Director of the
Company and the CFO shall be the Vice-General Director of the Company. The CEO
and CFO shall be appointed and revoked exclusively by the board of directors.
Article 35
Resolutions of the board of directors
35.1 The board of directors shall be convened at least quarterly in order to
discuss, among other things, the report drawn up by the CEO responsible for the
activities carried out during the previous quarter and for the plans for the
subsequent quarter. The CFO shall be invited to attend such meetings.
The board of directors meeting shall take place in the location specified in the
notice of calling, at the registered office or elsewhere within the EU
territory, every time the chairman, vice-chairman or the board of statutory
auditors deem it to be necessary.
35.2 The meeting shall be called at least three days prior to the meeting via
letter to be sent by telefax, telegram or e-mail to each director or statutory
auditor.
35.3 In case of urgency, the meeting may be called with a letter to be sent by
telefax, telegram or e-mail with at least 24 hour’s notice.
35.4 The board of directors’ meeting shall be validly constituted with the
attendance of at least four directors and shall pass resolutions with the
favourable vote of at least four directors.
35.5 The board may also meet and validly pass resolutions through means of
telecommunication, as per Article 25.2 above.
35.6 Even if not formally convened, the board of directors’ meeting is validly
constituted when all of the directors and statutory auditors in office are
present.
35.7 The board of directors’ meetings shall be chaired by the chairman or, if he
is absent, by the vice-chairman or, if both are absent, by the director with the
most years in office or who is the eldest in terms of age.
35.8 Votes cannot be cast by proxy.

12



--------------------------------------------------------------------------------



 



Article 36
Power to represent the Company
36.1 The power to represent the Company shall be granted to the chairman and to
the vice-chairman of the board of directors. Power of representation is also
granted to directors holding powers of attorney within the limits of their
delegated powers.
36.2 The power to represent the Company in liquidation lies with the liquidator
or the chairman of the board of liquidators and any other members of the board
of liquidators in the manner and within the limits established when they were
appointed.
Article 37
Remuneration of the directors
37.1 Unless otherwise established by the shareholders’ meeting, the directors
are not entitled to any remuneration.
37.2 The remuneration of the chairman, vice-chairman and managing director shall
be established by the board of directors, after having consulted with the board
of statutory auditors, and shall be within the maximum limits set by the
shareholders’ meeting.
37.3 The shareholders’ meeting may establish an overall sum for the remuneration
of all the directors, including those holding special offices.
37.3 With reference to Article 11, paragraph 6 of Legislative Decree no. 472 of
18 December 1997, the Company shall take on, before the public administration or
other tax authority, any debt that might arise from the issuing of
administrative penalties for violations by representatives of the Company during
the performance of their duties and within the limits of their powers.
The Company shall incur said debts in cases in which representatives commit
violations without fraud, but shall not in any event incur them if the violator
voluntarily acted to harm the Company.
Neither shall the Company incur such debts when the particular seriousness of
the negligence is as defined in Article 5, paragraph 3 of Legislative Decree no.
472/1997. The violation is considered to have been proven particularly serious
when the tax law judge presiding over the case has so decided or when the
representative has acknowledged that the evidence supplied by the tax office or
by the authority clearly and indisputably shows that basic tax obligations were
violated.
Article 38
The board of statutory auditors
38.1 The board of statutory auditors shall monitor the Company’s observance of
the law and these articles of association, respect of the principles of sound
management and more specifically the adequacy of the administrative and
accounting framework of the Company and its actual functioning. The board also
carries out accounting control functions, except in the cases for which the
appointment of an external auditor is mandatory.
38.2 The shareholders’ meeting shall elect a board of statutory auditors, to be
composed of three statutory and two alternate auditors, and shall appoint the
chairman and establish the board’s remuneration for their entire term of office.

13



--------------------------------------------------------------------------------



 



38.3 For the entire duration of their office, the statutory auditors must meet
the requirements set out under Article 2399 of the Civil Code. If these
requirements are no longer met, the statutory auditor shall immediately forfeit
his office and be replaced by the eldest alternate auditor.
38.4 The term of office of the auditors shall expire on the date that the
shareholders approve the financial statements for the third financial year of
their term of office. The term shall be considered expired from the date on
which the board has been reconstituted.
38.5 The board of auditors shall meet at least every ninety days at the
initiative of any one of the statutory auditors. The meeting is validly convened
when attended by the majority of the statutory auditors and passes resolutions
with the favourable vote of the absolute majority of the statutory auditors.
38.6 The meetings may be held also using electronic means, as provided for in
Article 25.2 above.
38.7 Before the date on which the shareholders approve the financial statements
for the financial year ended on 31 December 2009, the Company will have had to
draw up guidelines on the matters governed by Legislative Decree no. 231 of 8
June 2001.
Article 39
External auditor
39.1 Accounting control shall be carried out by an external auditor which, even
by exchanging information with the board of statutory auditors, shall:

•   verify during the financial year and at least every quarter, that the
Company’s accounts are properly kept and that items are correctly recorded in
the Company’s accounting records;   •   ascertain whether the financial
statements and, if drawn up, the consolidated financial statements correspond
with the accounting records of the Company and with the checks performed, and
comply with relevant regulations;   •   issue an audit report on the financial
statements and the consolidated financial statements, if drawn up.

39.2 The accounting control activities shall be recorded in a proper book to be
kept at the registered office of the Company.
39.3 When the external auditor is appointed, the shareholders’ meeting shall
determine the remuneration due for the entire duration of its office, which
cannot exceed three financial years.
39.4 For the entire duration of its office, the external auditor or audit firm
must meet the requirements as per Article 2409-quinqaies of the Civil Code. If
these requirements are no longer met, the external auditor or audit firm shall
immediately forfeit their office and cannot be elected. If the external auditor
or audit firm forfeits their office, the directors shall call a shareholders’
meeting without delay to appoint a new external auditor or audit firm.
39.5 The external auditor’s term ends when the financial statements for the last
year of his office are approved. They may be re-appointed.
Article 40
Financial statements and profits
40.1 The financial year ends on 31 December of each year.

14



--------------------------------------------------------------------------------



 



40.2 The net profits, less the 5% deduction to be appropriated to the legal
reserve until this has grown to an amount equivalent to one-fifth of the share
capital, shall be distributed on a pro-rata basis among the shareholders, unless
the shareholders’ meeting decides on any further accruals to extraordinary
reserve funds.
40.3 Each shareholder may draw up a financial statement according to the terms
and conditions set forth by accounting principles and US GAAP.
Article 41
Winding-up and liquidation
41.1 The Company shall be wound up for the reasons contemplated under law and
therefore if:
a) the duration has expired;
b) the Company has attained its corporate object or is unable to pursue it,
unless the shareholders’ meeting convened for this purpose within 30
(thirty) days resolves on the opportune amendments to the articles of
association;
c) the Company is unable to function or the shareholders’ meeting remains
inactive;
d) the share capital has fallen below the limit established by law, except in
the cases set out under Article 2447 of the Civil Code;
e) the cases under Article 2437-quarter of the Civil Code arise;
f) the shareholders’ meeting decides so;
g) the other cases provided for under law arise.
41.2 In all cases of winding-up, the governing body shall publicise the event
within 30 days as required by law.
41.3 The extraordinary shareholders’ meeting, convened by the administrative
body if the case so requires it, shall appoint one or more liquidators
establishing:
a) the number of liquidators;
b) in the case of multiple liquidators, the rules governing the board of
liquidators, even referring the matter to the board of directors, insofar as it
is compatible;
c) who shall have the power to represent the Company;
d) the criteria on which the liquidation shall be based;
e) any limits to the powers of the board of liquidators.
Article 42
Arbitration clause
42.1 Any disagreement arising between the shareholders or between the
shareholders and the Company, about rights connected with their corporate
relationship, shall be resolved by a panel of arbitrators composed of three
arbitrators, all of whom shall be appointed by the President of the Court in the
district where the Company has its registered office. The arbitrators appointed
in this way shall designate a chairman.
The place of arbitration shall be at the domicile of the chairman of the board
of arbitrators.
42.2 The board of arbitrators shall decide within 120 (one hundred and twenty)
days of their appointment. The board shall base its decision on law, without any
obligation to observe a particular procedure, and the award is open to appeal
even for violation of the rules of law on the merits of the case being disputed.
42.3 Arbitration costs shall be borne by the losing party, unless otherwise
decided by the board of arbitrators.

15



--------------------------------------------------------------------------------



 



42.4 The above arbitration procedure shall be applied to disputes lodged by and
against directors, liquidators and statutory auditors regarding rights connected
to their corporate relationship or challenges to the decisions of the corporate
bodies.
Article 43
Notifications to the governing body
43. Any notifications served to the administrative body provided for under these
articles of association shall be addressed to the chairman and vice-chairman of
the board of directors at the place of domicile of each one as it appears in the
appropriate book containing the domicile addresses of the shareholders,
directors, statutory auditors and external auditors and referred to in Article 5
above.

16



--------------------------------------------------------------------------------



 



Attachment
3.1.2
Table of directors

 



--------------------------------------------------------------------------------



 



Directors to be appointed

1)   Gary Collar   2)   Garry Ball   3)   Frederic Devienne   4)   Roger Batkin
  6)   Mario Scapin   5)   Valerio Morra.

 



--------------------------------------------------------------------------------



 



Attachment
3.1.3
Shareholders’ Agreement

 



--------------------------------------------------------------------------------



 



Draft 15 June 2007
SHAREHOLDERS AGREEMENT
Between

•   AGCO Deutschland Holding Limited & Co KG, a corporation organized and
existing under the laws of Germany, whose registered office is located in
D-87616 Marktoberdorf, Johann-Georg- Fendt-Str.4, Germany, Codice
Fiscale...............

hereinafter called “AGCO”,
on the one side
and

•   ARGO S.p.A., a corporation organized and existing under the laws of Italy,
whose registered office is located in San Martino in Rio, Reggio Emilia, via
Lemizzone, 1, Codice Fiscale 01327400352,

hereinafter called “ARGO”,
on the other side
concerning their entrepreneurial and shareholding relationships subsequent to
the entire share capital of Laverda S.p.A. being underwritten by ARGO and AGCO
Whereas
(a) the parties are the holders of shares constituting 100% of the Laverda
capital of Laverda, holding each of the parties the 50% of the shares;
(b) the parties wish to discipline their relationships relating to the
coordination of their reciprocal activities as Shareholders of the Laverda, both
in relation to prior consulting before the exercise of their Laverda rights and
in relation to the entrepreneurial choices to be made in the short, medium and
long term;
(c) the parties have the following responsibilities in Laverda:

•   ARGO, the Business and ordinary management of the Laverda from 2007 until 31
December ................, a role which will be played by AGCO for the
subsequent ..three....years, and so on in rotation

•   AGCO, the control of activities and participation plans from 2007 until 31
December ................, a role which will be played by ARGO for the
subsequent .three .... years, and so

on in rotation;
(d) ARGO and AGCO will contribute, in equal measure, to the additional financial
resources that Laverda may require in order to carry out its activities within
the limits of the financial and business plans commonly agreed upon by the
parties;
(e) the parties agree that the Board of Directors must be convened every three
months, in order to discuss, beside other things, the report of whoever was
responsible for the ordinary and operative management of the activities carried
out during the previous quarter and the plans for the subsequent period;
(f) the present agreements remain valid and binding among the parties as long as
each of the Shareholders (or such Companies controlling or controlled by such
Shareholders) maintain their holdings in the capital of Laverda at the level
foreseen in the present agreements within the limit of five years provided by
the Laws except the provisos regarding the cooperation for production and
exchange of goods and services that shall remain in force as long as each of the
Shareholders (or such Companies controlling or controlled by such Shareholders)
maintain their holdings in the capital of the Laverda at the level foreseen in
the present agreements.
This constituting an integral part of the present Agreement, the following is
agreed and stipulated. Now therefore:
ARTICLE 1 Object of the agreements in relation to the Articles of Association of
the Laverda
1.1. The parties agree that the Articles of Association of the Laverda lay down
a qualified majority of 51% of the Laverda capital for Shareholders Meetings,
except in the case of the appointment or renewal of Laverda directors when
voting rights shall be limited to a half of the members to be elected; that is,
each Shareholder can only vote for three candidate members of the only
administrative body (board of directors) recognised by the Articles of
Association, a Board of

 



--------------------------------------------------------------------------------



 



Draft 15 June 2007
Directors consisting of six members, with the provision of “simul stabunt, simul
cadent” in the hypothesis of the cessation of the appointment for any reason of
even only one of the Directors.
1.2. The Chairman, Vice- Chairman and Managing Director may be separately
delegated all of the powers of ordinary and extraordinary administration and the
related representation of the Laverda, with the specific exclusion of the
following powers of extraordinary administration which shall be held by the
Board of Directors: the purchase, sale and constitution of real (in re) property
rights; the purchase, sale and renting of business and concerns, Laverda
shareholdings or enterprises shares; investments in movables and immovable;
constitution of real (in re) or personal guarantees; unsecured loans, the
issuing of bills of exchange or personal guarantees, leasing contracts of more
than nine years’ duration (to be completed by the parties)
1.3. The Board of Auditors shall consist of three regular and two substitute
auditors.
1.4. One General Manager shall be appointed by the Board of Directors and will
perform the duties of CEO of the Laverda with the powers and duties agreed upon
by the parties.
One Vice -General Manager shall be appointed by the Board of Directors as the
same time as the General Manager.
The Vice-General Manager will be the CFO of Laverda with the powers and duties
agreed upon by the parties.
1.5. A Product Committee shall be appointed by the Board of Directors and shall
operate in accordance with Attachment [Laverda Product Governance Attachment]
The CEO of Laverda will be the Chairman of the Product Committee.
1.6. Each of the parties undertakes to sell to the other party all its shares in
Laverda in the event its shareholdings or its controlling shareholdings change.
The price of the shares shall be determined in compliance with Art. 11 of
Laverda’s by-laws and the offer to sell shall be communicated to the other party
within *** days of the controlling shareholdings change.
ARTICLE 2. Object of the agreements in relation to the exercise of the powers of
management.
2.1. The Laverda shall carry out its activities in accordance with the three —
year Business Plan which will be established by the parties by
(............2007), and which will be attached to the present agreement and the
subsequent three — year Business Plans.
The Business Plan will take into account the aspects relating to the development
of the Laverda, with particular regard to an internal rate of return on invested
capital. Investments and the organizational structure shall be a consequence of
the objectives that the Shareholders set themselves.
The Shareholders shall procure that the business of the Laverda shall be
conducted in accordance with all applicable laws and (subject to complying with
applicable laws)with the Business Plans and annual business plans and on sound
commercial profit-making principles with the aim of generating the maximum
achievable maintainable profits available for manufacturing and distribution to
the extent consistent with good business practice.
2.2. Laverda shall have a Board of Directors consisting of six members appointed
as provided by Art. 1. Each Shareholder shall be entitled at any time to require
the removal or substitution of the directors appointed by it in accordance with
the Articles and each Shareholder should procure that the provisions of this
clause are given. The Board of Auditors shall consist of three regular and two
substitute auditors Members of the Board of Directors shall not be entitled to
any remuneration in their capacity as members of the Board, unless the
Shareholders agree otherwise in writing.
2.2.1. It is farther agreed that, until the time of the General Shareholders
Meeting called to approve the financial statement of the period closed on
31.12.2009 , the Chairman of the Board of Directors shall be one of the
directors elected upon designation of ARGO, at ARGO choice and the Vice-
Chairman shall be one of the directors elected upon designation of AGCO at AGCO
choice while the Managing Director with the power of executing the resolutions
of the Board of Directors, up until the time of the General Meeting called to
approve the financial statement of the period closed

 



--------------------------------------------------------------------------------



 



Draft 15 June 2007
on 31 December 2009, shall be one of the directors elected upon the designation
of ARGO at ARGO choice; and so on in alternation from one three-year period to
the next.
2.2.2 Until the time of the General Shareholders Meeting called to approve the
financial statement of the period closed on 31.12.2009, one of the regular and
one of the substitutes auditors shall be designated by ARGO, two of the regular
and one of the substitute auditors shall be designated by AGCO and AGCO shall
designate the Chairman of the Board, and so on in alternation from one
three-year period to the next.
2.2.3 AGCO shall be entitled to appoint a member to the board of Gallignani SpA
upon the removal of Aldo Dian which ARGO shall procure will happen by 31
December 2007. One person indicated by AGCO shall always be a member to the
board of directors of Gallignani SpA.
2.3. The CEO shall be designated by ARGO and the CFO shall be designated by
AGCO. Each of the party shall be entitled at any time to require the removal or
substitution of the General Manager or or the Vice General Manager appointed by
in accordance with the Articles and each party should procure that the
provisions of this clause are given effect. The CFO shall report to the CEO.
2.3.1 The CEO shall be responsible for the day to day running of the Laverda.
The CEO duties are established with [Need to define the limits of the CEO’s
duties]. The Shareholders shall procure that the CEO shall not appoint or
dismiss any of the CFO, any of the employees who directly report to him, the
Marketing Director or the Sales Director and any of the employees who directly
report to them, without the prior written consent of the board of directors.
2.4. The General manager of Marketing shall be appointed by AGCO.
2.5. The Sale General Manager shall be appointed by .............
2.6. AGCO shall be entitled to appoint one member to the board of statutory
auditors of Gallignani SpA (or to the board of directors of Gallignani SpA)
3. DISTRIBUTION POLICIES
The Shareholders shall decide the amounts and timing of any distributions of
profits of Laverda and Fella provided that such distributions shall be made in
accordance with applicable law.
The Shareholders agree that all profits of Laverda and Fella shall be
distributable by way of payment of dividends to the Shareholders and shall be
paid annually to the Shareholders, unless otherwise agreed in writing by the
Shareholders.
4. MISCELLANEOUS
No partnership
Nothing in this Agreement (or any of the arrangements contemplated by it) is or
shall be deemed to constitute a partnership between the parties nor, constitute
any party the agent of the others for any purpose.
Counterparts
This Agreement may be executed in two (2) counterparts and each such counterpart
shall constitute an original of this Agreement but together shall constitute one
and the same instrument. This Agreement shall not be effective until each party
has executed at least one counterpart.
Further Assurance
Each party agrees (at its own cost) to perform (or procure the performance of)
all further acts and things, and execute and deliver (or procure the execution
and delivery of) such further documents, as may be required by law or as the
other parties may reasonably require, whether on or after Completion, to
implement and/or give effect to this Agreement and the transaction(s)
contemplated by this Agreement.
Variation. Waiver and Consent
No variation or waiver of any Provision or condition of this Agreement shall be
effective unless it is in writing and signed by or on behalf of each of the
party (or, in the case of a waiver, by or on behalf of the party waiving
compliance).
Unless expressly agreed, no variation or waiver of any provision or condition of
this Agreement shall constitute a general variation or waiver of any provision
or condition of this Agreement, nor shall it affect any rights, obligations or
liabilities under or pursuant to this Agreement which have

 



--------------------------------------------------------------------------------



 



Draft 15 June 2007
already accrued up to the date of variation or waiver, and the rights and
obligations of the parties under or pursuant to this Agreement shall remain in
full force and effect, except and only to the extent that they are so varied or
waived.
Any consent granted under this Agreement shall be effective only if given in
writing and signed by the consenting party and then only in the instance and for
the purpose for which it was given.
Severability
If any provision of this Agreement is held by a court of competent jurisdiction
to be illegal, invalid or unenforceable in any respect under the law of any
jurisdiction, then such provision shall (so far as it is invalid or
unenforceable) be given no effect and shall be deemed not to be included in this
Agreement but without invalidating or affecting any of the remaining provisions
of this Agreement. Any provision of this Agreement held invalid or unenforceable
only in part or degree will remain in full force and effect to the extent not
held invalid or unenforceable. In each case, the parties shall then use their
best endeavours to replace the illegal, invalid or unenforceable provision(s)
(as the case may be) by a valid and enforceable substitute provision the effect
of which is as close as possible to the intended effect of the invalid or
unenforceable provision.
Assignment
No party may assign any of its rights or obligations under this Agreement in
whole or in part (other than pursuant to a transfer of Shares to a third party
in accordance with the terms of this Agreement).
Communications And Notifications
ARGO elects special domicile for communications subsequent to the signing of the
present contract that will be addressed in a single document care of the office
of Avv. Giorgio Barbieri in Reggio Emilia, Viale Regina Elena, 13, and AGCO
elects domicile at Studio Legale De Falco e Grompe in Milano, Corso Italia 8.
5. ARBITRATION AND APPLICABLE LAW
Any controversy between the parties arising or however deriving from, or
occasioned by the present Agreement, including its formation, shall be placed
before the exclusive judgement of a board of three arbitrators, two nominated
one by each party and the third upon the agreement of the first two arbitrators.
Art. 809 et seq. shall apply and furthermore the acceptance of the appointed
Arbitrator shall be made within 21 days of the appointment, without prejudice to
the fact that, in the absence of such acceptance, article 810, II paragraph,
c.p.c. shall apply
The Board of Arbitration shall sit in Parma, in a place to be established by its
President.
The arbitration proceedings thus initiated shall be ritual under the terms of
Art. 806 et seq., and therefore the decision of the arbitrators shall be
effective as provided for in art. 824 c.p.c.
The award shall be issued within the deadline provided for in the law and shall
be challengeable even in the case that the arbitrators did not decide the merits
of the case according to rules of law.
The arbitrators shall decide upon the costs.
The present Agreement is governed by Italian law, with regard to its formation,
as well as to its validity, efficacy, execution and cessation.

 



--------------------------------------------------------------------------------



 



Attachment
3.1.3 bis
Cooperation Agreement

 



--------------------------------------------------------------------------------



 



Draft 15 June 2007
COOPERATION AGREEMENT
Between
AGCO DEUTSCHLAND HOLDING LIMITED & CO KG, a company organised and existing in
accordance with the laws of the German Federal Republic, whose registered office
is in Germany, D-87616 Marktoberdorf, Johann-Georg-Fendt-Str.4,
hereinafter called “AGCO”,
on the one side
and

•   ARGO S.p.A., a corporation organized and existing under the laws of Italy,
whose registered office is located in San Martino in Rio, Reggio Emilia, via
Lemizzone, 1, Codice Fiscale 01327400352,

hereinafter called ARGO,
on the other side
concerning the production and exchange of goods and services relating to
Laverda, a company wholly owned by the participants to this agreement.
Whereas
a) The parties have planned to form a Harvesting Joint Venture, such Joint
Venture will be located at Laverda in Breganze, Italy, an already existing
company to operate throughout Europe, Africa and the Middle East (EAME) with
equal (50 / 50) ownership by both parties.
b) the parties’ EAME Activities for the Harvesting Business will be centred in
said Harvesting Joint Venture.
c) The Laverda Joint Venture will include all of the commercial business,
products, intellectual property, services, responsibilities and other activities
included in Laverda’s current business operations, in addition to the current
assets and activities other activities and / or products which will be added by
the agreement of the parties.
d) AGCO Sales of Combines which are manufactured outside of Europe will not be a
part of this Laverda Joint Venture activity; however marketing activities will
be coordinated between the parties.
(e) The parties are the holders of shares constituting 100% of the share capital
of Laverda, holding each of the parties the 50% of the shares;
(f) the parties wish to discipline their relationships relating to the
coordination of their reciprocal activities as Shareholders of the Laverda, in
relation to the entrepreneurial choices to be made in the short, medium and long
term;
(g) the parties have the following responsibilities in Laverda:

•   ARGO, the Business and ordinary management of the Laverda
from...................2007 until 31 December ................. , a role which
will be played by AGCO for the subsequent three years, and so on in rotation   •
  AGCO, the control of activities and participation plans from............2007
until 31 December ................. , a role which will be played by ARGO for
the subsequent three years, and so on in rotation;

(h) ARGO and AGCO will contribute in equal measure, to the additional financial
resources that Laverda may require in order to carry out its activities within
the limits of the financial and business plans commonly agreed upon by all of
Shareholders;
(i) the parties agree that the Board of Directors must be convened every three
(?) months, in order to discuss, beside other things, the report of whoever was
responsible for the ordinary and operative management of the activities carried
out during the previous quarter and the plans for the subsequent period;

 



--------------------------------------------------------------------------------



 



(k) the present agreements remain valid and binding among the parties as long as
each of the parties (or such Companies controlling or controlled by such
Shareholders) maintain their holdings in the capital of the Laverda at the level
foreseen in the present agreements.
This constituting an integral part of the present Agreement, the following is
agreed and stipulated. Now therefore:
1. BUSINESS PLAN
The Laverda shall carry out its activities in accordance with the three — year
Business Plan which will be established by the parties by ( ............. 2007),
and which will be attached to the present agreement and with the subsequent
three — year Business Plans to be established by
......................prior...........
The Business Plan will take into account the aspects relating to the development
of the Laverda, its controlled companies, with particular regard to Fella and
Gallignani. Investments and the organizational structure shall be a consequence
of the objectives that the parties set themselves.
The parties shall procure that the business of the Laverda and its controlled
companies shall be conducted in accordance with all applicable laws and subject
to complying with applicable laws with the Business Plans and annual business
plans and on sound commercial profit-making principles with the aim of
generating the maximum achievable maintainable profits available for
manufacturing and distribution products to the extent consistent with good
business practice.
2. INVESTMENTS
Capita] expense
All capital contributions in addition to the initial capital contributions of
the shareholders, will be agreed in writing by the parties.
In all cases, except as specifically approved by the parties, new products
developed by the Laverda will be shared with equal rights by the owners of the
Laverda. However with unanimous agreement of the parties, the Joint Venture may
develop a product solely for the benefit of one partner.
In this case, the party receiving the benefit would fund 100% of the
development.
The parties acknowledge that the Laverda may require further finance to fund
projected cash requirements under the Business Plan and agree that Laverda may
borrow additional sums from third parties, provided that both parties consent to
such borrowing in writing, on the most favourable terms available as to
interest, repayment and security compatible with its needs, but shall not allow
any prospective lender the right to participate in the share capital of Laverda
or otherwise in the Business of Laverda. The parties agree that such funding may
be acquired from the parties (or members of the parties’ respective groups)
rather than third parties.
Except with the written consent of each party, no party shall be obliged to
provide guarantees or security for any indebtedness of Laverda. No party shall
be obliged to provide any capital to Laverda by way of subscription for shares
or by way of loans or subscription for loan notes unless all the Shareholders
agree on the amount and method of providing such finance.
2 bis INTELLECTUAL PROPERTY
The parties acknowledge that any rights to intellectual property which arise in
the course of Laverda’s activities shall belong to Laverda and that to the
extent any rights owned by either parties are used by Laverda, that parties
shall retain such rights to the relevant intellectual property.
3. IL DIRETTORE GENERALE
The CEO shall be responsible for the day to day running of the Laverda, subject
to Art. 5. The CEO duties are established with ..............
The CEO shall prepare for the approval of the Board (and Shareholders) a
Business plan for each Financial Year which he shall submit to the Board and
Shareholders not less than 30 business days before the end of the then current
Financial Year of the Laverda. Each Business plan shall include: a projected
profit and loss account and balance sheet for the Laverda;
an estimate of the working capital requirements of the Laverda; and an operating
budget for the Laverda.

 



--------------------------------------------------------------------------------



 



Draft 15 June 2007
Subject to any amendments which they deem appropriate, the Board shall approve
the Business plan within the thirty (30) business day period referred to in this
clause
The CEO shall review at quarterly intervals during each Financial Year the
Business plan during the course of each Financial Year and may propose changes
to the Board and Shareholders, who shall respond to the CEO within thirty
(30) business days of receipt of any proposal.
4. IL DIRETTORE FINANZIARIO
The CFO’s duties shall be as follows:
managing financial relations with AGCO;

•   compliance with legal and tax requirements under the applicable laws and
compliance with local and US GAAP accounting standards;   •   meeting reporting
deadlines for AGCO Corporation and AGCO........   •   monitoring business
(Business) performance and reporting to the Shareholders;   •   developing
systems for financing retail sales of AGCO farm machinery, including working
with ............. as well as Western financial organizations;   •  
participation in strategic planning, Business and annual planning and AGCO
forecasting processes;   •   developing financial planning, forecasting and
budgeting, in addition to managing financial control within management planning
processes;   •   planning and optimization of taxes;   •   establishing systems
of managing accounting, including supporting (S.A.P.) (?) systems set up for
accounting and financial reporting;   •   managing and minimizing financial
risks and receivables;   •   managing the finance and accounting departments,
developing and monitoring KPIs (key performance indicators) for members of the
finance and accounting departments; and analyzing variances to planned or
forecast financial performance and developing corrective actions to control and
monitor such variances.

5. THE PRODUCT COMMITTEE
The products manufactured by the Laverda (both current and future) will be
managed by a Product Committee, whose members will be appointed by the board of
directors of Laverda.
The CEO of the Laverda will be the Chairman of the Product Committee.
Representatives on the Product Committee would be responsible for ensuring the
short and long term viability and safety of the products. They would approve
5 year product plans
Product cost targets
Product reliability and quality targets.
The Product Committee would establish and manage the Laverda’s priorities for
all future product developments, including all products from Fella and
Gallignani.
The Product Committee would have multi functional representatives from both AGCO
and Laverda responsible for decisions regarding the establishment of joint
development projects.
The Product Committee would include approximately 10 persons representing the
following functions:
CEO Laverda (Chairman)
Head of combine engineering
Product manager combines for Laverda
Laverda Finance Head
AGCO Worldwide Combine Engineering and Manufacturing
AGCO Ltd. Harvesting Product management
AGCO Harvesting Marketing Manager
Laverda Product management
Laverda Combine Marketing Manager
in accordance with Laverda Product Governance Attachment.

 



--------------------------------------------------------------------------------



 



Draft 15 June 2007
The Product Committee would be responsible for reporting the progress of all
ongoing projects to the Board of Directors on a regular basis.
6. MARKETING MANAGEMENT
In order to sustain orderly sales and marketing in EAME, the parties shall form
a Marketing Committee to develop and manage the jointly produced brands in the
various markets. The Marketing committee shall manage the positioning of
products produced by the Joint Venture. Specific responsibilities:
Pricing policies in all markets
Distribution Policies for the Joint Ventures brands
General Marketing Strategies
Product pricing shall be in accordance with the principles contained in Product
Pricing Attachment.
7. LAVERDA RECORDS
The Laverda shall maintain accurate and complete accounting and other financial
records in accordance with all Relevant Accounting Standards and applicable law.
Such records shall include the following, all of which shall be made available
to the (Board) Shareholders on a timely basis and in accordance with Relevant
Accounting Standards or, where a time period is specified, within that time
period:
monthly income statements;
monthly receivables reports;
monthly balance sheets;
monthly cash flow statements;
the Accounts (within four months of the end of the relevant Financial Year);
draft annual accounts (within ONE months of the end of the relevant Financial
Year);
and
a financial statement and Management Accounts made up to and as at the final day
of each calendar month.
8. REGOLE DI CONTROLLO
The Laverda shall establish, maintain and duly administer an internal control
system comprising policies, processes and such other features as are necessary
or advisable to ensure:
the Laverda’s effective and efficient operation by enabling it to manage
significant business, Business, financial, compliance and other risks to
achieving the Laverda’s objectives;
the quality of the Company’s and the Subsidiary’s internal and external
reporting; and
compliance by each Shareholder, board members .......... with all applicable
laws and regulations.
The parties agree to procure that the members of the Board, the CEO and the
senior management of Laverda, in place from time to time, sign and/or approve
(in accordance with applicable laws and to the extent permissible under
applicable laws) the code of business ethics substantially in the form set out
in schedule ... to this Agreement (the “Code of Business Ethics”), together with
the AGCO Corporation International Anti-Corruption Policy in place from time to
time. The Shareholders agree to procure that the Laverda shall comply with the
provisions of the Code of Business Ethics and AGCO Corporation International
Anti-Corruption Policy in place from time to time.
The Laverda’s and controlled companies’ rules of governance, that have to comply
with the provisos of the D. Lgs. 231/2001, shall be approved, at latest, within
the date of the approval of the 2009 balance sheet.
9. ARBITRATION AND APPLICABLE LAW
Any controversy between the parties arising or however deriving from, or
occasioned by the present Agreement, including its formation, shall be placed
before the exclusive judgement of a board of three arbitrators, two nominated
one by each party and the third upon the agreement of the first two arbitrators.
Art. 809 et seq. shall apply and furthermore the acceptance of the appointed
Arbitrator shall be made within 21 days of the appointment, without prejudice to
the fact that, in the absence of such acceptance, article 810, II paragraph,
c.p.c. shall apply
The Board of Arbitration shall sit in Parma, in a place to be established by its
President.

 



--------------------------------------------------------------------------------



 



Draft 15 June 2007
The arbitration proceedings thus initiated shall be ritual under the terms of
Art. 806 et seq., and therefore the decision of the arbitrators shall be
effective as provided for in art. 824 c.p.c.
The award shall be issued within the deadline provided for in the law and shall
be challengeable even in the case that the arbitrators did not decide the merits
of the case according to rules of law.
The arbitrators shall decide upon the costs.
The present Agreement is governed by Italian law, with regard to its formation,
as well as to its validity, efficacy, execution and cessation.
10. MISCELLANEOUS
No partnership
Nothing in this Agreement (or any of the arrangements contemplated by it) is or
shall be deemed to constitute a partnership between the parties nor, constitute
any party the agent of the others for any purpose.
Counterparts
This Agreement may be executed in two (2) counterparts and each such counterpart
shall constitute an original of this Agreement but together shall constitute one
and the same instrument. This Agreement shall not be effective until each party
has executed at least one counterpart.
Further Assurance
Each party agrees (at its own cost) to perform (or procure the performance of)
all further acts and things, and execute and deliver (or procure the execution
and delivery of) such further documents, as may be required by law or as the
other parties may reasonably require, whether on or after Completion, to
implement and/or give effect to this Agreement and the transaction(s)
contemplated by this Agreement.
Variation, Waiver and Consent
No variation or waiver of any Provision or condition of this Agreement shall be
effective unless it is in writing and signed by or on behalf of each of the
party (or, in the case of a waiver, by or on behalf of the party waiving
compliance).
Unless expressly agreed, no variation or waiver of any provision or condition of
this Agreement shall constitute a general variation or waiver of any provision
or condition of this Agreement, nor shall it affect any rights, obligations or
liabilities under or pursuant to this Agreement which have already accrued up to
the date of variation or waiver, and the rights and obligations of the parties
under or pursuant to this Agreement shall remain in full force and effect,
except and only to the extent that they are so varied or waived.
Any consent granted under this Agreement shall be effective only if given in
writing and signed by the consenting party and then only in the instance and for
the purpose for which it was given.
Severability
If any provision of this Agreement is held by a court of competent jurisdiction
to be illegal, invalid or unenforceable in any respect under the law of any
jurisdiction, then such provision shall (so far as it is invalid or
unenforceable) be given no effect and shall be deemed not to be included in this
Agreement but without invalidating or affecting any of the remaining provisions
of this Agreement. Any provision of this Agreement held invalid or unenforceable
only in part or degree will remain in full force and effect to the extent not
held invalid or unenforceable. In each case, the parties shall then use their
best endeavours to replace the illegal, invalid or unenforceable provision(s)
(as the case may be) by a valid and enforceable substitute provision the effect
of which is as close as possible to the intended effect of the invalid or
unenforceable provision.
Assignment
No party may assign any of its rights or obligations under this Agreement in
whole or in part (other than pursuant to a transfer of Shares to a third party
in accordance with the terms of this Agreement).
Communications And Notifications

 



--------------------------------------------------------------------------------



 



Draft 15 June 2007
ARGO elects special domicile for communications subsequent to the signing of the
present contract that will be addressed in a single document care of the office
of Avv. Giorgio Barbieri in Reggio Emilia, Viale Regina Elena, 13, and AGCO
elects domicile at Studio Legale De Falco e Grompe in Milano, Corso Italia 8.

 



--------------------------------------------------------------------------------



 



Attachment
3.2
List of receivables

 



--------------------------------------------------------------------------------



 



SITUATION 20/10/2010

                      CODE   DESCRIPTION   NAT   OPEN BALANCE
 
                   
C146026
  ARGO TRACTORS SPA   IT     1.220.835,69  
C420030
  ARGO GMBH   DE     69.220,56  
C440010
  MCCORMICK FRANCE   FR     —  
C440012
  ARGO FRANCE SAS   FR     —  
C540005
  AGRIARGO IBERICA SA   ES     608.276,21  
C790000
  AGRIARGO INDUSTRIAL (Pty) LTD   CF     11.130,88  
F102017
  ARGO TRACTOS SPA   IT     —  
F100493
  M.B.S.   IT     —  
F100551
  EMMEVI SRL   IT     —  
F100926
  ARGO FRANCE SAS   FR     —  
 
                   
 
                1.909.463,34  

 



--------------------------------------------------------------------------------



 



Attachment
6.1 (a)
List of the
CONTROLLED COMPANIES

 



--------------------------------------------------------------------------------



 



(1) FELLA-Werke GmbH registered in the Commercial Register of Nuremberg under
number HRB 17120
(2) Unterstü tzungskasse der Fella-Werk Gesellschaft mit beschränkter Haftung,
registered in the Commercial Register of Nuremberg under number HRB 407

 



--------------------------------------------------------------------------------



 



Attachment
7.2.2 (a)
Act of termination of the
Shareholders’ agreements

 



--------------------------------------------------------------------------------



 



Contract for the termination of the shareholders agreements
With the present Contract between:
AGCO GMBH (successor in interest of AGCO DEUTSCHLAND HOLDING LIMITED & CO KG),
whose registered office is in Germany, D-87616 Marktoberdorf,
Johann-Georg-Fendt-Str.4, acting by its special attorney-in- fact Mr Roger
Batkin, Italian tax number BTKRRN68M23Z1140 pursuant to the power of attorney
granted on September 23, 2010
(hereinafter “AGCO”),
on the one side,
and
A.R.G.O. S.p.A., whose registered office is in San Martino in Rio, Reggio
Emilia. Via Lemizzone 1, and whose fiscal code is 01327400352, acting by its
President of the board of directors Mr Valerio Morra, Italian tax number
(hereinafter “ARGO”);
on the other side,
whereas

(A)   on September 28th, 2007 the parties hereto executed the shareholders
agreements relating to the joint venture in LAVERDA S.p.A., whose registered
office is in Breganze (Vicenza), Via Francesco Laverda 15/17, and whose fiscal
code is 01892380351 whose copy is attached hereto as Attachment (A);   (B)   as
of the date hereof ARGO sells to AGCO 10,000,000.00 (ten million) shares in
LAVERDA with a nominal value of €1.00 (one/00) each, globally representing 50%
(fifty percent) of the share capital of LAVERDA S.p.A.

This constituting an integral part of the present CONTRACT, the following is
agreed and stipulated. Now, therefore:
1 the parties hereto agree to mutually terminate the shareholders agreements
referred to in paragraph A of the recitals with effect as of the date hereof.
2 the parties hereto mutually release each other from any and all claim or
rights arising from the shareholders agreements referred to in paragraph A of
the recitals.

          AGCO GmbH   ARGO S.p.A.    

(Place e date)

1



--------------------------------------------------------------------------------



 



Attachment
7.2.2 (a) bis
act of termination of the cooperation
agreemenents

 



--------------------------------------------------------------------------------



 



Contract for the termination of the cooperation agreement
With the present Contract between:
AGCO GMBH (successor in interest of AGCO DEUTSCHLAND HOLDING LIMITED & CO KG),
whose registered office is in Germany, D-87616 Marktoberdorf,
Johann-Georg-Fendt-Str.4, acting by its special attorney-in- fact Mr Roger
Batkin, Italian tax number BTKRRN68M23Z1140 pursuant to the power of attorney
granted on September 23, 2010
(hereinafter “AGCO”),
on the one side,
and
A.R.G.O. S.p.A., whose registered office is in San Martino in Rio, Reggio
Emilia, Via Lemizzone I, and whose fiscal code is 01327400352, acting by its
President of the board of directors Mr Valerio Morra, Italian tax number
(hereinafter “ARGO”);
on the other side,
whereas

(A)   on September 28th, 2007 in Modena the parties hereto executed the
cooperation agreement relating to the joint venture in LAVERDA S.p.A., whose
registered office is in Breganze (Vicenza), Via Francesco Laverda 15/17, and
whose fiscal code is 01892380351 whose copy is attached hereto as Attachment
(A);   (B)   as of the date hereof ARGO sells to AGCO 10,000,000.00 (ten
million) shares in LAVERDA with a nominal value of €1.00 (one/00) each, globally
representing 50% (fifty percent) of the share capital of LAVERDA S.p.A.

This constituting an integral part of the present CONTRACT, the following is
agreed and stipulated. Now, therefore:
1 the parties hereto agree to mutually terminate the cooperation agreement
referred to in paragraph A of the recitals with effect as of the date hereof.
2 the parties hereto mutually release each other from any and all claim or
rights arising from the cooperation agreement referred to in paragraph A of the
recitals.

      AGCO GmbH   ARGO S.p.A.

(Place e date)

1



--------------------------------------------------------------------------------



 



Attachment
7.2.3 (e)
Drafts of the waiver to bring actions
against directors

 



--------------------------------------------------------------------------------



 



               , 20
To
Dear Mr.
In our capacity as shareholder of the company Laverda S.p.a., with principal
place of business in Breganze, Vicenza, via Francesco Laverda, 15/17, (the
“Company”) and owner of shares of such Company representing the 50% of its
outstanding capital,
Whereas
that as of today (the “Closing date”) you have resigned from the office of
member of the Company’s board of directors;
That we know that ARGO GmbH as sole other shareholder of the Company has signed
and deliver to you a letter substantially similar to the present letter,
now therefore
we the undersigned AGCO GmbH hereby irrevocably declare, agree and covenant that
we:

  (i)   Release you, in your capacity as resigning member of the Board of
Directors of the Company, from any and all liabilities related, connected to,
derived from or arisen in connection with your office of member of the Board of
Directors of the Company up to the Closing Date;     (ii)   Also in our capacity
as shareholders of the Company, we will cause the shareholders meeting of the
Company to discuss, as soon as practicable, a resolution releasing you for a
period no shorter that five years prior to the Closing Date from any and all
liabilities related, connected to, derived from or arisen in connection with
your office of member of the Board of Directors of the Company up to the Closing
Date, and we undertake:

  (a)   to express our vote in favour o such a resolution;     (b)   no to
promote any claim, action and/or suit against you according to art. 2393 bis or
2395 of the Civil Code;

  (iii)   Will hold you harmless from and against any damage, costs, and/or
expense arising out of any possible claim, action and/or suit however brought
against you with regard to any and all liabilities related, connected to,
derived from arisen in connection with your office of member of the Board of
Directors of the Company up to the Closing Date.

Very truly yours,
AGCO GmbH

 



--------------------------------------------------------------------------------



 



               , 2010
To
Dear Mr.
In our capacity as shareholder of the company Laverda S.p.a., with principal
place of business in Breganze, Vicenza, via Francesco Laverda, 15/17 (the
“Company”) and owner of shares of such Company representing the 50% of its
outstanding capital,
Whereas
that as of today (the “Closing date”) you have resigned from the office of
member of the Company’s board of directors;
That we know that AGCO S.p.A. as sole other shareholder of the Company has
signed and deliver to you a letter substantially similar to the present letter,
now therefore
we the undersigned ARGO S.p.A. hereby irrevocably declare, agree and covenant
that we :

  (iv)   Release you, in your capacity as resigning member of the Board of
Directors of the Company, from any and all liabilities related, connected to,
derived from or arisen in connection with your office of member of the Board of
Directors of the Company up to the Closing Date;     (v)   Also in our capacity
as shareholders of the Company, we will cause the shareholders meeting of the
Company to discuss, as soon as practicable, a resolution releasing you for a
period no shorter that five years prior to the Closing Date from any and all
liabilities related, connected to, derived from or arisen in connection with
your office of member of the Board of Directors of the Company up to the Closing
Date, and we undertake:

  (c)   to express our vote in favour o such a resolution;     (d)   no to
promote any claim, action and/or suit against you according to art. 2393 bis or
2395 of the Civil Code;

  (vi)   Will hold you harmless from and against any damage, costs, and/or
expense arising out of any possible claim, action and/or suit however brought
against you with regard to any and all liabilities related, connected to,
derived from arisen in connection with your office of member of the Board of
Directors of the Company up to the Closing Date.

Very truly yours,
ARGO S.p.A.

 



--------------------------------------------------------------------------------



 



Attachment
13.4
Employees referred to

 



--------------------------------------------------------------------------------



 



                                                                               
                                              Ancle                            
          Salere     Charges                         Dale de           au
31/12/09               Sal     Prime     Salelre bull     annual (13    
pntronaloa         Malricule   Nom   Pionom   Affeciallion   nstoo   Age    
Date d’one     Employ occupe   Coefficient   Nlveau     base     dalclennele    
mensuel     mots)     (45%)     CaDluslne  
00071
  CHANTRENNE   FLORIAN   AF   20/06/1982     27       11/10/2004     5.22
INPECTEUR TECHNIQUE PR   325     C14       2,365,00       05,04       2,470,04  
    32,110,52       14.449,73       40,560,25  
00101
  CORNET   LAURENT   AF   18/10/1968     41       06/11/2006     3.15 INSPECTEUR
COMMERCIAL REGIONAL   400     C15       4,070,82       0.00       4,076,92      
52,999,96       23,849,98       70,049,94  
00010
  FOUOUET   JAMES   AF   18/06/1952     57       23/03/2004     5.77 RESPONSABLE
REGIONAL VENTES   400     C15       4,576,92       0.00       4,576,92      
59,499,96       26,771,98       06,274,94  
00181
  GAUJARENGUES   YVES   AF   09/11/1952     57       01/09/2000     1.33
INSPECTEUR COMMERCIAL REGIONAL   400     C16       3,846,15       0.00      
3,946,15       49,999,95       22,499,98       72,499,93  
00038
  HUGUENY   REMI   AF   10/10/1979     30       02/10/2000     9.25 RESPONSABLE
TECHNIQUE LAVERDA   400     C16       3,692,85       0.00       3,692,65      
46,007,05       21,603,17       69,810,22  
00161
  LAURENT   NICOLAS   AF   12/10/1977     32       01/03/2007     2.84
INSPECTEUR TECHNIQUE PR   325     C14       2,883,00       42,52       2,931,52
      38,109,76       17,149,39       55,269,15  
00079
  RONDEAU   FAGRICE   AF   28/07/1954     55       01/10/2005     4.25 DIRECTEUR
COMMERCIAL FRANCE   560     C18       6,000.00       0.00       6,000,00      
78,000,00       35,100,00       113,100,00  

BOZZETTO LUCIANO 08/01/1952 DIRIGENTE

 



--------------------------------------------------------------------------------



 



Attachment
14.1
“Telescopic handlers” and prices

 



--------------------------------------------------------------------------------



 



                                              ITEM   FRAME   DAY OF PRODUCTION  
PRICE   ORDER NUMBER   CLIENT   REMARKS   TO BE SCRAPPED Articolo   Telaio  
Data produzione   Prezzo listino   Numero Ordine   Cliente   Note     Rottamare
PLIFT450935/C109
    507900001     11/02/2008                             20.000
TTH3594532
    507900007     16/04/2008                             20.000
TTH3594551
    507900006     14/12/2007                             Rottamare
TTH3594552
    507900005     08/10/2008                                
PLIFT450935/C116
    507910015     24/04/2009     59.484         150160   ARGO   INVOICED        
TTRAC450935/C116     507920003     27/02/2009     60.153         150159   ARGO  
fatturato- Fatt. VMI 183 14/10/2010
TTRAC450935/C223
    507920014     30/04/2009     54.610                          
TTRAC450935/C223
    507920017     25/05/2009     54.610                          

 